Title: William Short to John Jay, 11 May 1790
From: Short, William
To: Jay, John



Dear Sir
Paris May the 11th. 1790

When I wrote to you the day before yesterday there were such various conjectures as to the preparations making in Spain for fitting out a fleet, that I thought it useless to trouble you with them, and particularly as I had learned in a letter recieved some time ago from Mr. Carmichael, that he had given and should continue to give you information respecting what was doing there relative to these preparations.—Yesterday and to-day accounts recieved from England inform us not only of the steps taken for fitting out a fleet in the most expeditious manner possible, but of the King’s message to the house of commons relative to this subject, which leaves no further doubt as to the object of the preparations both in England and Spain.—The communication between New York and London being much more expeditious and uninterrupted than with us leaves me no doubt that you will have recieved this message as well as the answer before the arrival of my letter, and therefore I do not send them to you. The rage for war, and desire to sieze on Spanish treasures, and punish, as they express themselves, an insult to the British flag, pervade all ranks of people in London. They will probably insist not only on an indemnity for the two vessels siezed in Nootka sound, but on a renunciation on the part of the Spanish court, to an exclusive navigation and commerce on those coasts. The steps which Spain has taken, and the forwardness with which they seem to be giving into the war, are symptoms which surprize every body. They induce a belief that that nation counts on this country for support; and still when other circumstances are taken into consideration, it would seem as if it did not accord with Spanish prudence. For certainly no body can say at this moment whether the national assembly may not view the subject of treaties of alliance in as new a light as they have done  several other subjects, nor what their resources might be if they were to chuse to call them into action. It is asserted by some of the best informed naval commanders that the French ships are in the best possible condition, and that a fleet might with the greatest expedition be put on the sea. I am glad to find this a prevalent opinion, but still it cannot be denied that there are weighty authorities for a contrary belief.—As yet there is no symptom whatever from which it may be determined what measures will be taken in this country in so important a crisis. If the object of the preparations in England should be merely, the capture made of two of their ships, it is still possible that there may be an accomodation. But there are other indications that the English nation and a part of the Cabinet of St. James wished really for a rupture and are happy that an occasion has presented itself. Should that be the case they will probably be stopped by no offers of accomodation, and will risk losing the advantages they derive from their treaty of commerce with France, which has been for some time a very powerful inducement to peace.
Many suppose that England will send a fleet also into the Baltic and will endeavour either by its force or its countenance to support the Swedish operations if necessary. In short the conjectures are so various, and so many, that they destroy each other. A short time will explain most of them. I close my letter lest it should be too late for the packet, with assurances of the sentiments of attachment & respect with which I have the honor to be Sir, Your most obedient humble servant,

W: Short

